DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 10 /5 /2021.
Claims 3, 5-8, 10, 13-24 are pending.
Claims 22-24 have been added by amendment. 
Claims 3, 6, 8, have been amended.
Applicant’s election of group II, plant and chloroplast DNA  , SEQ ID NO 1, 2, 3 and Animal DNA, ASMO and SEQ ID NO 22, 23 and 24in the reply filed on 8/8/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 has been amended to recite SEQ ID NO 130-137 and thus are no longer drawn to the elected species. And thus is withdrawn.
Claims 11-12, 14-15,  18, 19-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2018.
Claims 3, 5-10, 13, 16-17, 22-24 are being examined.  
The priority issue has been withdrawn in view of the arguments.
Priority
The instant application was filed 10/10/2017 and claims priority from provisional application 62406802, filed 10/11/2016 and claims foreign priority to CA2964374, filed 04/13/2017.
Response to Amendment
The declaration of Helbring under 37 CFR 1.132 filed 10/5/2021 is insufficient to overcome the rejection of claims based upon obviousness as set forth in the last Office action because:  The declarant is an inventor in the case and has an interest in the outcome of the case.
The declaration beings by providing the inventors opinion on the prior art and applicants opinion on the invention being the use of endogenous positive control to identify samples positive for amplification of an endogenous control prior to the amplification of the test DNA.  
The declaration in point 4 discuss the teaches of Furlan et al (2017).  These arguments are noted, but the teachings of Furlan are not relied upon in the rejection.  The declaration provides arguments with respect to Furlan targeting endogenous animals in the paper, which are not present in all conditions.  
The declaration continues by asserted the targeting DNA that would be expected to be ubiquitous does not render the claims obvious.  The response cites Boore with respect to mitochondrial DNA.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require mitochondrial DNA as a positive control.  Thus the argument is not consistent with the claims.

The declaration continues by asserting the IntegritE-DNA Tm assay uses SEQ ID NO 1, SEQ ID NO 2 and SEQ ID NO 3 to detect the presence of chloroplast DNA in numerous studies across North America.  First it is noted the claims are not limited to North American species.  Further the independent claims do not require SEQ ID NO 3.  Finally the claims encompass the detection of any animal from any continent.  Thus these arguments are not consistent with the breadth of the claims.
Response to Amendment
The Declaration by Bright under 37 CFR 1.132 filed 10/5/2021 is insufficient to overcome the rejection of claims based upon obviousness as set forth in the last Office action because:  Dr. Bright provides his credentials and notes his involvement in the research to develop the technology of the application (2).  The Bright declaration in (3) asserts the method of the application provides  “(1) the associated substantial improvement in the reliability of knowledge produced about the ecological distributions of at- risk, invasive, pathogenic and other animal species of management interest, and (11) the profound shifts in the ability of environmental managers to rapidly gain knowledge about species and ecosystem status and make smarter, more ecologically sustainable decisions provided that issues with eDNA data reliability and reproducibility .
The Bright declaration in 4-6 provides the declarants opinion of the state of the art in environmental DNA.  These are noted.  
In paragraph 7, Bright cites standards for environmental/analytical data (or example, ISO/IEC 17025:2017: General requirements for the competence of testing and calibration laboratories).  This is noted but is not present in the instant file and thus is not considered as evidentiary.  
The Bright declaration continues by providing issues with false negatives and false positives and importance of environmental DNA.  This argument is noted, but is taught by Ravon. 
Bright asserts that Helbing in the instant application uses a unique chloroplast endogenous control for aquatic habitats and asserts it is novel, simple, and compelling.  The declaration provides no evidence to support this assertion.  MPEP 716.01 (c) III. States:
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

	The declaration continues with arguments with respect to the teachings of Furlan.  The declaration continues to discuss the deficiencies of the teachings of Furlan.  These arguments are not persuasive as Furlan is not a reference in the instant rejection.
	In point 16 the declaration cites Hemmera since 2017 where inhibitory compounds would undermine the detection of taxa.  This argument has been thoroughly reviewed but is not considered persuasive as the art demonstrates removal of inhibitory compounds as well as the presence of inhibitory compounds was known. Further the 
The declaration concludes by reiterating the declarant is unaware of the use of an endogenous plant/chloroplast control.
Response to Amendment
The Declaration of Weir under 37 CFR 1.132 filed 10/5/2021 is insufficient to overcome the rejection of claims based upon obviousness as set forth in the last Office action because:  Declarant Weir is a manager of laboratory testing for Bureau Veritas.  
Declarant Weir provides the opinion the IntegritE-DNA TM is superior to other procedures for testing integrity of eDNA samples. The declaration provides no evidence to support this assertion.  MPEP 716.01 (c) III. States:
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
The declarant discusses the issues with false negatives.  However, Ravon discusses False negatives and False positives in chapter 3 and 6. The declaration provides no specific nexus between the limitations of the claims and any unexpected result or commercial success.  
Thus the declaration is not persuasive.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5-10, 13, 16-17, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites, “if endogenous, positive control eDNA is identified in the environmental water sample in the first step, subsequently performing a second step omprising contacting the eDNA in the environmental water sample with a forward and reverse primer set specific for an animal group DNA and/or an animal Page 2 of 20Application Number 15/729,478 species DNA; amplifying the eDNA in the environmental water sample, thereby generating amplicons; and identifying the eDNA in the environmental water sample;-or if endogenous, positive control eDNA is not identified in the environmental water sample in the first step, subsequently filtering the environmental water sample with a PCR inhibitor removal column, thereby producing a filtered environmental water sample -and subsequently analyzing the filtered environmental water sample by repeating -of the first step and the second step..”  The limitation “identified” lacks antecedent basis as there is no identifying in the first step.  Thus it is unclear what is required of identified (identifying) or how identified (identifying) is done.  This rejection can easily be overcome by amending the first step to require identifying the presence or absence of an endogenous, positive control in the first step.
Claims 6 depends from claim 3 and requires, “further comprising identifying a false negative species-specific detection after: (i) measuring no detection of endogenous, positive control eDNA in the first step; (ii) subsequently filtering the environmental water sample with a PCR inhibitor removal column; (iii) subsequently measuring no detection of endogenous, positive control eDNA in a first repetition of the first step; and (iv) subsequently measuring no detection of animal group DNA and/or an 
Response to Arguments
This is a new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-8, 13, 16-17, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over, Ravon (environmental DNA a review of the possible applications for the detection of (invasive) species (2014) pages 1-111), Thomsen (Biological Conservation (2015) volume 183, pages 4-18), Noble (Pestsmart “The utility of eDNA as a tilapia surveillance tool (2015), Hedman (Methods in Molecular Biology (2013), volume 943, pages 17-48),  Murray (Food and environmental Virology (2013, volume 5 https://www.ncbi.nlm.nih.gov/nuccore/l42858.1), GenBank Accession AB001682 (https://www.ncbi.nlm.nih.gov/nuccore/2224352?sat=24&satkey=146458, April 28, 2001), GenBank Accession FJ423446.1 (https://www.ncbi.nlm.nih.gov/nuccore/213517384?sat=46&satkey=25771387, June 9, 2009) , GenBank Accession AY958085 (https://www.ncbi.nlm.nih.gov/nuccore/61393539?sat=46&satkey=24585467, Dec 5, 2008), Mitsui Toatsu Chem (JP02100682-A), Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194), Holinger (2013) (water research (2014) volume 49, pages 225-2235), EPA (Quality Assurance/Quality Control Guidance for Laboratories Performing PCR Analyses on Environmental Samples)(2004).” 
The independent claim is drawn to an environmental water sample.  The claim does not limit the environmental water sample.  The specification teaches, “ The sample can be an environmental sample, such as a fresh water sample, salt water sample, brackish water sample, air sample, or soil sample.” (p 0204) Thus the claims encompass any environmental water sample.
In the interview of 2/10/2020 (mailed 2/20/2020) the representative indicated the prior art of Ravon taught positive and negative controls.  Further the representative indicated that amplification of plant and algae chloroplast DNA was not inventive.  

The prior art as exemplified below will demonstrate that eDNA in water samples as was known prior to the effective filing date of the claims as were the use of positive and negative controls to identify false positive and false negatives.  Further the art demonstrates use of a positive control to determine the presence or absence of PCR inhibitors in water samples were known to determine if removal of PCR inhibitors were known to determine if further purification was needed prior to assaying for species.  Finally the art demonstrates the algae are ubiquitous to water environments, the sequences of chloroplast were known, as were the use of endogenous positive controls.
Ravon teaches “There are two approaches when using the eDNA method; a species specific approach, and an approach that focuses on the detection of multiple species from one sample. “  (page 5, 2nd paragraph)
Ravon teaches “The second approach focuses on the simultaneous detection of a (large) number of species (H4). There are two different approaches that can be used to achieve this; the multiple species-specific approach, and the universal approach via eDNA metabarcoding. The multiple species-specific approach uses several species specific primers. This approach is only suitable for the simultaneous detection of a few species (+/- 3) as the amount of eDNA in a sample is limited. Another limitation of this 
Ravon teaches, “There are several important advantages of the eDNA method over traditional methods. (H12.1). Due to the higher chance of detection, especially for secretive species, or species occurring at low densities, less effort is needed to detect a species using the eDNA method when compared with more traditional sampling techniques. Therefore, for many species, the eDNA method is more cost-effective than traditional methods (H10)” (page 6 bottom)
Ravon teaches, “To be able to detect contamination, negative controls should be added to the extraction and the PCR. Ideally, “field negatives” should also be included. These are samples taken in natural systems but without the target species present, taken on the same excursion as the remaining positive field samples. All types of controls should return negative results after final PCR, assuring practitioners that no contamination took place during extraction or PCR. If one of the negative controls returns a positive result for one of the target species, all other results have to be discarded. Positive controls, containing good quality DNA of the target organism, should also be added to the PCR. If one of the positive controls turns out negative, something went wrong during the experiment and the analysis should be redone . Inclusion of negative and positive controls is crucial for reliable outcomes.”(page 33, 2nd paragraph)
Ravon teaches detection of fungi in ponds and soil samples (page 59) .

Ravon teaches, “Several studies have been performed targeting microbial organisms (e.g.Preston et al., 2011; Sogin et al., 2006; Venter et al., 2004), or on larvae of macro-organisms (Jones et al., 2008).(9.1.3 page 66)
Ravon teaches, “As DNA is soluble in water, it can spread over a large area from its initial source. This increases the chance of obtaining eDNA from a water-sample. Persistence of eDNA in water is relatively low, ranging from 1 week up to one month (see chapter 2.2). Hence, finding eDNA in a water sample confirms recent presence of the target species (Dejean et al., 2011). Aquatic habitats can be divided into freshwater and saltwater habitats. Further distinction can be made between stagnant and flowing waters, between small and large water bodies and between isolated and non-isolated waters. Different aquatic habitats are discussed below. An overview of eDNA studies performed in aquatic habitats is given in table 9.1. “ 
Ravon teaches the detection of multiple species in environmental samples by PCR to detect the presence of species including animals, plants and fungi including primers to mitochondrial DNA and chloroplast DNA (page 13). Further Ravon teaches the use of positive controls to organisms.
Thomsen provides a review of eDNA (abstract).  Thomsen teaches, “Within a single standardized sample, DNA from entire communities across taxonomic groups can potentially be analyzed simultaneously. The content of an eDNA sample is typically analyzed by amplification using polymerase chain reaction (PCR) and subsequent DNA sequencing. The amplification is done either by a single-species approach using nd column).  Thomsen teaches examination of plants, fungi, algae, and protists in ice cores (table 1 and page 10 1st column bottom to 2nd column).  Thomsen teaches the use of eDNA to detect invasive species (amphibians) and endangered species in freshwater and allows for improved detection over traditional methods(2.2.2)
EPA in chapter 5 discusses PCR inhibition positive controls (page 36).  EPA states, “Inhibition positive controls are used to verify that interfering constituents from an environmental matrix, which may be carried over during isolation of nucleic acids or organisms during sample processing, do not inhibit the PCR. Inhibition positive control templates can be prepared by adding any of the exogenous controls from Section 5.1.1 to a processed sample or by using an endogenous control.” EPA teaches, “Because environmental matrices, such as river water, are constantly changing, inhibition positive 
Noble describes a method of eDNA for surveillance of tilapia. Noble teaches, “The first phase checks each sample for PCR inhibition using an internal positive control (IPC), the second phase analyses each sample for presence or absence of tilapia DNA and phase three checks for contamination in corresponding equipment controls (EC’s) for all samples that tested positive for tilapia.” (page 59) . Noble teaches, “eDNA samples are run in phase 1 without reaction replicates (i.e. singularly). Ensure at least two no template controls (NTC) are included in each run. The NTC’s are used to identify eDNA samples that are inhibited by contaminants from the water. By comparing the CT values of the NTC and the eDNA sample, PCR inhibition can be identified. The eDNA sample should amplify at the same efficiency (± SE) as the NTC for no PCR inhibition to occur, as shift in CT value (later CT value) indicates inhibition is likely occurring (Jane et al. 2014).”(page 60). On page 1 Noble teaches removal of inhibitor removal by spin filters.
Noble, Ravon and Thomsen do not specifically teach the use of columns or size exclusion columns to remove PCR inhibitors.
However, Hedman teach a methods article on overcoming inhibition in Real-time PCR.  Hedman provides lists of possible inhibitors (table 2). Hedman teaches the use of size exclusion chromatography isolate/purify DNA (page 38, last paragraph).

It would have been further prima facie obvious to one of ordinary skill in the art prior to the effective filing date that if after purifying the environmental water sample to remove PCR inhibitors by size exclusion a subsequent attempt to amplify the positive control and the animal DNA both revealed no amplification there was no detectable animal DNA or no detectable endogenous positive control.  The artisan would be motivated to use proper controls to determine if the assay is valid, maybe degraded and or otherwise provides in accurate data.  The artisan would have a reasonable expectation of success as the artisan is merely known controls to determine the validity of an assay.
 Ravon, Thomsen, Noble and Hedman do not specifically teach the use primers to endogenous positive control for plant and algae chloroplast DNA.
Murray teaches, “Endogenous controls utilize a ‘house-keeping gene’ which is naturally present in the sample with the target and is amplified using a set of primers different to those of the target” (page 3, 1st paragraph). 

Addy and Green teach, “Algae play a vital role in all aquatic ecosystems. Algae form the food and energy base for all organisms living in lakes, ponds, and streams.”
Holinger teaches, “ Nearly 98% of sequences observed among all systems fell into only 5 phyla: Proteobacteria (35%), Cyanobacteria (29%, including chloroplasts), Actinobacteria (24%, of which 85% were Mycobacterium spp.), Firmicutes (6%), and Bacteroidetes (3.4%).” (abstract)  Holinger teaches, “Abundant taxa (excepting Cyanobacteria and chloroplasts) were generally similar from system to system, however, regardless of source water type or local land use.” (abstract). Holinger teaches, “Chloroplast sequences were observed primarily in systems utilizing surface source waters and are presumed to arise from the presence of photosynthetic algae or plant matter. MLE1-12 sequences were seen in DWDSs fed by both surface waters and well waters.” (229, 2nd column, last full paragraph)
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use primers for algae/chloroplasts, which are vital and/or ubiquitous to lakes, ponds or streams.  The artisan would be motivated to target algae or other aquatic plants known (endogenous) to be found in the sample of interest as a positive control to confirm the isolation and preparation for PCR amplification provided adequate DNA for amplification and detection of less common species.

However, Thomsen teaches targeting rDNA which is found in plant and algae chloroplast.
Taberlet teaches universal primers that amplify algae and plant chloroplast DNA (abstract and  page 1108). Taberlet teaches amplification of DNA from a wide range of taxonomic species  using primers to chloroplast DNA (figure 2).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to contact nucleic acids obtained  from an environmental water samples with primers specific for an endogenous positive control DNA from chloroplasts of plants and algae, to amplify sequences and identify eDNA from chloroplast and animals.  The artisan would be motivated to use an endogenous positive control as to determine the extraction/isolation  of nucleic suitable for amplification.  The artisan would have a reasonable expectation of success as the artisan is substituting a specific positive control for the generic positive control.  
Ravon, Thomsen, Murray, Backer and Addy, Taberlet render obvious the detection of plant and algae chloroplast DNA and animals by environmental DNA (eDNA) in fresh water they do not specifically teach the primers of SEQ ID NO 1 and SEQ ID NO 2.
However, Turmel teaches analysis of ribosomal RNA in a wide variety of species and alignment of rRNA sequence to identify homology.

GenBank Accession AB001682 is an algae chloroplast sequence comprising SEQ ID NO 1 (27242-27261) and SEQ ID NO 2 (27388-27371-2840).
GenBank Accession FJ423446.1 is an algae chloroplast sequence comprising SEQ ID NO 1 (44340-44359) and SEQ ID NO 2 (44486-44469).
GenBank Accession AY958085 is an algae chloroplast sequence comprising SEQ ID NO 1 (2616-2635) and SEQ ID NO 2 (2762-2745).
Mitsui Toatsu Chem teaches rice chloroplast genome which comprises SEQ ID NO 1 (AAQ04525, nt 97747-97766) and SEQ ID NO 2(nt117225-117242).
Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, GC content, melting temperature, PCR product length, and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).
Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).
Designing primers that amplify chloroplast DNA, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux and numerous chloroplast DNA sequences. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer based on aligning the sequence to identify universal chloroplast primer. As discussed above, the ordinary artisan would be 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design and use primers to known sequence of chloroplasts for the detection of plants/chloroplast as positive control .  The artisan would be motivated to provide positive control primers to detect chloroplasts/plants in eDNA samples to determine the processing of the sample did not degrade or dilute the nucleic acids from the water sample as a control for the detection of animal DNA in the sample by the prior art.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to design and use primers to known sequences.
With regards to claim 5, Ravon teaches freshwater and salt water (pages 62-67). 
With regards to claim 7, Ravon teaches qPCR (page 25, figure 3.3, PAGE 30)
	With regards claim 8, Ravon teaches the use of Taqman assay to detect DNA molecules.  Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design and label Taqman probes to detect sequences of animals and plant chloroplast DNA, algae chloroplast DNA, fungal mitochondrial DNA or both plant chloroplast and algae chloroplast DNA.
	With regards to claim 10, Hedman teaches size exclusion columns.  

Response to Arguments
	The response traverses the rejection asserting the art of record does not teach all the limitations of claim 3.  It is noted the response does not specifically teach what is not taught.
	The response continues by asserting the claims are not directed to positive and negative controls. This argument has been thoroughly reviewed but is not considered persuasive as the rejection does not state the claims require positive and negative controls.  The rejection notes the prior art recognizes the use of positive and negative controls in environemental DNA samples.  Thus the response is trying to misconstrue the rejection.  Further it is noted the declarations provided by applicant assert the novelty of the invention the use of a chloroplast positive control in the analysis.  Thus although the response asserts the claims do not require positive or negative controls, applicant’s declarants clearly envision the claims require a positive control and asserts this is the improvement over the prior art.
	The response continues by asserting, “as explained in the Declaration of Dr. Caren Helbing Under 37 C.F.R. § 1.132 submitted on September 28, 2020 ("Helbing 2020 Declaration"), until the present invention, the identification of false negatives in eDNA assays had been largely restricted to the detection of sample impurities that inhibit polymerase action.”   Thus the response concedes the source of false negatives addresses by the instant claims was known.

	The response continues by repeating the arguments provided in the declarations with respect to Furlan.  These arguments are not persuasive as Furlan in not relied upon in the instant rejection.  Further the teachings of Furlan merely denote what is known in the art, as EPA teaches the use of endogenous controls to detect known endogenous sequence in a PCR reaction (page 36-37)  
The response continues the arguments with respect to the positive controls.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.  Further it is inconsistent with the assertions by counsel in the interview of Feb 10, 2020 (mailed 2-20-20) in which the representative indicated that positive and negative controls were known in the art and that amplifying algae and/or plant chloroplast DNA is not inventive.  
The response continues by asserting there is no motivation to target chloroplast DNA from the large number of the sequences that are ubiquitous in water samples.  This argument has been thoroughly reviewed but is not considered persuasive as the art of Ravon suggest chloroplast DNA and Holinger teaches, “ “Abundant taxa (excepting Cyanobacteria and chloroplasts) were generally similar from system to nd column, last full paragraph)”  The art clearly demonstrates chloroplast and plant/algae chloroplast DNA are ubiquitous in water samples.  The response continues by noting the specification teaches paramecium sequences did not work, but then concedes chloroplast DNA works.
The response continues by providing arguments with respect to the abundance and integrity of the environmental water sample nucleic acids.  This argument is not persuasive as the claims provide no limitations with respect to the integrity or dilution of the environmental water sample nucleic acids.  
2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).    This 
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
The response continues arguing factors in primer design in the method.  This argument is not persuasive in view of the teachings of Diffenbach and Roux.  
The response then turns to the alleged unexpected results.  
The response begins with the previous (1st) declaration by the inventor.  THese arguments are not persuasive for the reasons of record.  
The response further asserts that Helbing 2021 teaches the IntegritE-DNA is commensurate in scope with the claimed invention.  This argument has been thoroughly reviewed but is not considered persuasive as the instant declaration provides no analysis of reagents or step to determine they are commensurate in scope.  Further the prior declaration (2020) as detailed above is not commensurate in scope.  
The declaration of Bright  and Weir are not persuasive for the reasons of record as detailed in the response to amendment.
The response asserts commercial success.  This argument has been thoroughly reviewed but is not considers persuasive as MPEP 716.03(b) I states:


In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498, 1502-02 (Bd. Pat. App. & Inter. 1990). Compare Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988) (In civil litigation, a patentee does not have to prove that the commercial success is not due to other factors. "A requirement for proof of the negative of all imaginable contributing factors would be unfairly burdensome, and contrary to the ordinary rules of evidence.").

In the instant case applicant has not provides any evidence the commercial success is based on invention claimed and not other factors
Further the response has not demonstrated, “To be pertinent to the issue of nonobviousness, the commercial success of devices falling within the claims of the patent must flow from the functions and advantages disclosed or inherent in the description in the specification.” (MPEP 716.03(b) II
Claims  22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravon (environmental DNA a review of the possible applications for the detection of (invasive) species (2014) pages 1-111), Thomsen (Biological Conservation (2015) volume 183, pages 4-18), Noble (Pestsmart “The utility of eDNA as a tilapia surveillance tool (2015), Hedman (Methods in Molecular Biology (2013), volume 943, pages 17-48),  https://www.ncbi.nlm.nih.gov/nuccore/l42858.1), GenBank Accession AB001682 (https://www.ncbi.nlm.nih.gov/nuccore/2224352?sat=24&satkey=146458, April 28, 2001), GenBank Accession FJ423446.1 (https://www.ncbi.nlm.nih.gov/nuccore/213517384?sat=46&satkey=25771387, June 9, 2009) , GenBank Accession AY958085 (https://www.ncbi.nlm.nih.gov/nuccore/61393539?sat=46&satkey=24585467, Dec 5, 2008), Mitsui Toatsu Chem (JP02100682-A), Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194), Holinger (2013) (water research (2014) volume 49, pages 225-2235), EPA (Quality Assurance/Quality Control Guidance for Laboratories Performing PCR Analyses on Environmental Samples)(2004).” as applied to claims 3, 5-8, 13, 16-17, 24 above, and further in view of Turmel ( Journal of Molecular biology (1993) volume 232, pages 446-467), Sugiura (Plant molecular Biology (1992) volume 19, pages 149-168), Hogan et al (US Patent 5541308, 7/1996).
The teachings of Ravon, Noble , Hedman,  Murray, Backer, Addy and Green, Taberlet, Turmel, GenBank Accession L42858.1 (Nov, 21, 2001), GenBank Accession AB001682, GenBank Accession FJ423446.1, GenBank Accession AY958085 , Mitsui 
urmel teaches Accession number x68903 z17229 is an rDNA which comprises SEQ ID NO 3.
Suguira teaches that plant chloroplast genome was known.  Suguira teaches rDNA from chloroplast were known and examined to compare species.
Hogan et al teaches probe design for detection of specific sequences (see abstract).  Hogan teaches identification of variable regions (see column6, lines 3-55).  Hogan teaches alignment of these variable regions (see column 6 line 67—column 7, line 8).  Hogan further teaches probes should be positioned to minimize stability of probe:nontarget hybrids, by avoiding GC rich regions and areas of frequent mutation (see column 7 lines  10-15).  Hogan further teaches maximizing stability of probe target hybrid, by avoiding long AT sequences and terminating hybrids with G:C base pairing and the appropriate Tm(see column 7 lines 16-19).  Hogan further teaches targeting sequences known to have secondary structure issues and probes that are self-complementary should be avoided (see column 7, lines 20-29).  
Designing probes which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probes.  As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific rDNA and identify oligonucleotides with improved 
Therefore it would have been prima facie obvious to one of ordinary at the effective filing date of the claims to detect chloroplast DNA using a labeled probe comprising SEQ ID NO 3.  The artisan would be motivated as the art suggests the detection of chloroplast DNA, but demonstrates the detection of nucleic with labeled probes.  Thea artisan would have a reasonable expectation of success as the artisan is merely detecting known nucleic acids by known methods.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed.
Terleskey (US20040176584) may be of interest in this case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634